116 F.Supp. 248 (1953)
TUREAUD
v.
BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AND AGRICULTURAL AND MECHANICAL COLLEGE et al.
Civ. A. No. 1238.
United States District Court E. D. Louisiana, Baton Rouge Division.
September 11, 1953.
A. M. Trudeau, Jr., A. P. Tureaud, Sr., New Orleans, La., U. Simpson Tate, Robert L. Carter, Dallas, Tex., Thurgood Marshall, New York City, for plaintiff.
Fred S. LeBlanc, Atty. Gen. of La., W. C. Perrault, First Asst. Atty. Gen., J. Clyde Pearce, Asst. Atty. Gen., W. Scott Wilkinson, Shreveport, La., Leander H. Perez, New Orleans, La., C. C. Bird, L. W. Brooks, James R. Fuller, C. V. Porter, Baton Rouge, La., J. H. Tucker, Jr., Shreveport, La., Fred Blanche, Baton Rouge, La., Arthur O'Quinn, Shreveport, La., Victor A. Sachse, Baton Rouge, La., R. B. Sadler, Jr., Alexandria, La., H. C. Sevier, Tallulah, La., A. J. Shepard, *249 Jr., Lake Charles, La., Grove Stafford, Alexandria, La., Oliver Stockwell, Lake Charles, La., W. H. Thompson, Monroe, La., Taylor, Porter, Brooks, Fuller & Phillips, Baton Rouge, La., Wilkinson, Lewis & Wilkinson, Shreveport, La., of counsel, for defendants.
Reversed in 207 F.2d 807.
WRIGHT, District Judge.
The purpose of this class action is to obtain an injunction requiring the defendants to admit to the combined six year arts and sciences and law course at Louisiana State University the plaintiff and other Negro citizens similarly situated. It is the admitted policy of Louisiana State University to deny admission to Negroes and this court has on three occasions issued injunctions against Louisiana State University authorities requiring them to admit Negroes to the School of Law, the School of Medicine and the Graduate School. Wilson v. Board of Supervisors, D.C., 92 F.Supp. 986, affirmed 340 U.S. 909, 71 S.Ct. 294, 95 L.Ed. 657; Foister v. Board of Supervisors, No. 937 Civil Action; Payne v. Board of Supervisors, No. 894 Civil Action.
Plaintiff asserts that the combined arts and sciences and law course offered at Southern University, a college exclusively for Negroes maintained by the State of Louisiana, is not equal to the combined arts and sciences and law course offered by Louisiana State University. The defendants, on the other hand, suggest that the plaintiff and others similarly situated may go to Southern University to obtain the arts and sciences part of the combined course and then transfer to Louisiana State University School of Law if they are not satisfied with the School of Law offered at Southern.
The plaintiff's answer to this suggestion is that the arts and sciences part of the combined course offered at Southern is not substantially equal to the arts and sciences part of the combined course offered at Louisiana State University and that in any event a Negro obtaining his arts and sciences credits at Southern University would not be given an arts and sciences degree by Louisiana State University after the successful completion of his first year in law as would a student who took his arts and sciences as well as law at Louisiana State University. Defendants admit that this is so but show that a Negro who obtains his arts and sciences work at Southern University and successfully completes one year of law at Louisiana State University may then go back to Southern and obtain his arts and sciences degree.
Plaintiff's application for an interlocutory injunction was heard on September 8, 1953 on pleadings, affidavits and depositions. On the same day the defendants filed a motion to dismiss plaintiff's action insofar as it purports to be a class action and the argument on the motion was likewise heard. Whereupon the court took time to consider and now being advised sets forth the findings of fact and conclusions of law which constitute the grounds of its decision.

Findings of Fact
1. The State of Louisiana has established, maintains and operates an institution known as the Louisiana State University and Agricultural and Mechanical College. The University has a Junior Division, which is really the freshman or first year college class, a College of Arts and Sciences and a School of Law. The University operates as part of the educational system of the State of Louisiana and is maintained by appropriations from public funds which are raised by taxation upon the citizens and taxpayers of said state.
2. The defendant Board of Supervisors of Louisiana State University and Agricultural and Mechanical College pursuant to the constitution and laws of the State of Louisiana exercises over-all authority with reference to the regulation of the institution, including the admission of students. Students of all ethnic groups, except Negroes, are admitted to the University.
3. The State of Louisiana has established and as a state function maintains *250 and operates an institution known as Southern University. Admission to Southern University is limited to Negroes. Southern University is primarily a College of Arts and Sciences. There has been, however, a Department of Law at this University since 1947.
4. Plaintiff, Alexander P. Tureaud, Jr., is a Negro resident and citizen of Louisiana, who possesses all the qualifications for admission to the Junior Division of Louisiana State University for the purpose of obtaining through the combined arts and sciences and law curriculum an arts and sciences degree as well as a degree in law.
5. During the period when defendants were receiving applications for admission as students in the Junior Division of the Louisiana State University for the school year 1953-54 and after complying with all the rules and regulations governing the admission of students to said Junior Division, plaintiff applied for admission as a student.
6. On August 8, 1953 the plaintiff was advised by letter from the defendant, John A. Hunter, Registrar of Louisiana State University, that his "application for admission to Louisiana State University as a freshman (Junior Division) desiring to pursue the liberal arts curriculum in the College of Arts and Sciences has been rejected in line with our policy not admitting Negro students to that area." Plaintiff's purpose in applying for admission to Louisiana State University was in order that he might pursue the combined arts and sciences and law course leading to a degree in arts and sciences in four years and to a degree in law in six years.
7. Louisiana State University was established in 1859 and has been in continuous operation since that time save for a short period during the Civil War when it was closed because of hostilities. The present value of its plant is $34,724,654.84. Louisiana State University is a full University accredited by every recognized accrediting agency in the country. It has twelve colleges and several divisions within these colleges and offers not only undergraduate degrees but provides professional degrees, masters degrees and doctorates.
8. Southern University was established in 1880 and its plant is valued at about two and one-half million dollars. Southern University is not a member of the Association of Colleges and Secondary Schools but it enjoys the highest rating given by the Association.
9. Louisiana State University operates on an annual budget of twelve million dollars. It has 6400 students with a per capita operating cost of $1,875. Southern University operates on an annual budget of less than two million dollars. There are approximately 2900 students enrolled making a per capita operating cost of $689.65.
10. Although there appears no question but that the State of Louisiana has made a bona fide effort to maintain and operate an adequate institution at the arts and sciences level in Southern University, the fact is, as shown by the analysis which is attached to these findings as an appendix, that the three year arts and sciences part of the combination arts and sciences and law curriculum offered by Southern University is not substantially equal to the three year arts and sciences part of the combined arts and sciences and law curriculum offered by Louisiana State University. In addition, under the exclusion policy as now enforced by Louisiana State University, a Negro desiring to pursue the combined arts and sciences and law curriculum would be required to go to Southern University for his arts and sciences work, transfer to Louisiana State University School of Law, if he were not satisfied with the School of Law at Southern, and then after one year of law receive his arts and sciences degree from Southern University. A non-negro student, on the other hand, desiring to pursue the combined arts and sciences and law curriculum may obtain his arts and sciences courses, his arts and sciences degree, as well as law degree at Louisiana State University without transfer.


*251 Conclusions of Law
1. This suit arises under the constitution and laws of the United States, and seeks redress for the deprivation of civil rights guaranteed by the Fourteenth Amendment. This court is vested with jurisdiction, 28 U.S.C. § 1343; Act of April 20, 1871, Chapter 22, Section 1, 17 Stat. 13, 8 U.S.C.A. § 43; Act of May 31, 1870, Chapter 114, Section 16, 16 Stat. 144, 8 U.S.C.A. § 41; 28 U.S.C. § 2281.
2. This action is properly brought as a class action under Rule 23 (a) of the Federal Rules of Civil Procedure, 28 U.S.C.A. Defendant's motion to dismiss is accordingly denied.
3. The class which plaintiff represents is composed of the Negro citizens of the state who possess the requisite qualifications for admission to the combined arts and sciences and law course offered by the Louisiana State University and Agricultural and Mechanical College. We hold, in conformity with the equal protection clause of the Fourteenth Amendment, that the plaintiff and all others similarly qualified and situated are entitled to educational advantages and opportunities available within the state, at the same time, upon the same terms and substantially equal to those which the state provides and makes available to other residents and citizens of the state. Missouri ex rel. Gaines v. Canada, Registrar of the University of Missouri, 305 U.S. 337, 59 S. Ct. 232, 83 L.Ed. 208; Sipuel v. Board of Regents of University of Oklahoma, 332 U.S. 631, 68 S.Ct. 299, 92 L.Ed. 247; McLaurin v. Oklahoma State Regents, 339 U.S. 637, 70 S.Ct. 851, 94 L.Ed. 1149; Sweatt v. Painter, 339 U.S. 629, 70 S.Ct. 848, 94 L.Ed. 1114; Wilson v. Board of Supervisors, D.C., 92 F.Supp. 986, affirmed 340 U.S. 909, 71 S.Ct. 294, 95 L. Ed. 657; Wichita Falls Junior College Dist. v. Battle, 5 Cir., 204 F.2d 632.
4. In Sweatt v. Painter, supra, the Supreme Court outlined the following criteria for determining substantial equality in educational institutions: (1) Education and reputation of the faculty; (2) variety of courses offered in the curriculum; (3) physical facilities of the institution; (4) library facilities; (5) position and influence of the alumni; (6) standing of the institution in the community; (7) traditions and prestige. Using these criteria, the combined course in arts and sciences and law, and more particularly the arts and sciences part of such course, offered by Southern University is not substantially equal to the combined arts and sciences and law course offered by Louisiana State University. In fact, only in a proceeding of this kind would such equality be seriously suggested.
5. The court is of the opinion that the denial of admission of the plaintiff to the Junior Division of Louisiana State University for the purpose of pursuing the combined arts and sciences and law course offered by that University solely because of his race and color denies a right guaranteed to plaintiff by the Fourteenth Amendment and that such denial would inflict irreparable injury upon the plaintiff.
It accordingly follows that the situation presented requires the issuance of a temporary injunction.

APPENDIX


                 Louisiana State University
                 offers a combination
                 arts and sciences
                 and law course whereby
                 a student may complete
Louisiana State  the requirements for
  University     and receive an A.B. or
                 B.S. and an L.L.B. degree
                 in six years rather
                 than in seven years.
                 The University offers
                 similar combination
                 courses in geology and
                 law and in commerce
                 and law.
                 Southern University offers
                 a combination
                 course in political science



*252
                 and law, English
                 and law and mathematics
                 and law. Very few
 Southern        students have undertaken
University       this course and no degree
                 under this program
                 has been awarded by
                 Southern. At present
                 only one applicant has
                 applied for the combination
                 curriculum.
                 Louisiana State University
                 operates on an annual
                 budget of $12,000,000.
                 It has 6400 students
                 with a per capita
                 operating cost of $1,875.
                 It is composed of twelve
Louisiana State  colleges and various divisions,
  University     departments and
                 schools within these colleges
                 and offers bachelors
                 degrees at the college
                 level, masters and
                 doctoral degrees at the
                 graduate school level,
                 and various degrees at
                 the professional school
                 level. It is a member
                 of the Southern Association
                 of Colleges and Secondary
                 Schools.
                 Southern University operates
                 on an annual
                 budget of $2,000,000.
                 There are approximately
                 2900 students enrolled
                 in the college proper
                 with a per capita cost of
                 $689.65. With the exception
                 of the law school,
                 the entire instruction offered
                 is at the college
 Southern        level. The institution is
University       approved by the Southern
                 Association of Colleges
                 and Secondary
                 Schools, but unlike LSU,
                 is not a member of
                 the accrediting agency.
                 There are 150 regular
                 faculty members including
                 91 instructors, 30 assistant
                 professors, 16 associate
                 professors and
                 16 full professors.
                 At the college level is
                 the Junior Division,
                 where all first year college
                 work is concentrated,
                 the College of Agriculture,
Louisiana State  the College of
 University      Chemistry and Physics,
                 the College of Commerce,
                 College of Education,
                 the College of Engineering,
                 and the College
                 of Arts and Sciences.
                 The college offers a program
                 of freshman
                 studies. It contains a
                 Division in Agriculture,
                 as compared with a College
                 of Agriculture at L
                 SU; a Division of Business
                 as compared with a
                 College of Commerce; a
                 Division of Education
                 as compared to a College
                 of Education at LS
 Southern        U; a Division of Health
University       and Physical Education;
                 a Division of Home
                 Economics; a Division
                 of Industrial and Technical
                 Education; a Division
                 of Military Science
                 and Tactics; a Division
                 of Music; and a
                 Division of Liberal Arts
                 and Sciences as compared
                 to College of Arts
                 and Sciences at LSU.
                 The College of Arts and
                 Sciences is headed by
                 Dean Cecil G. Taylor,
                 who holds a Ph.D. degree,
                 and contains 18 departments
                 in the following
                 fields: Air Science;
                 Books and Libraries;
                 Botany, Bacteriology
                 and Plant Pathology;
                 English; Fine Arts;
                 Foreign Languages



*253
                 (Classical, Germanic and
                 Slavic and Romance);
                 Geography and Anthropology;
                 Geology; Government;
                 History;
                 Journalism; Mathematics;
                 Military Science;
                 Philosophy; Psychology;
Louisiana State  Sociology; Speech;
  University     Zoology, Physiology and
                 Entomology. The college
                 is staffed by 160 regular
                 faculty members plus an
                 additional instructional
                 force below faculty rank.
                 Of the regular faculty
                 staff of 160 approximately
                 25% are associate
                 professors, and 25%
                 are of full professional
                 rank. Between 6000
                 and 7000 students are
                 enrolled. The goal of
                 the college is to secure
                 as instructors those who
                 hold Ph.D. degrees in
                 their respective fields.
                 The Dean's salary is
                 $9700.
                 The Division of Liberal
                 Arts and Sciences is
                 composed of nine departments
                 including the departments
                 of Fine and
                 Applied Arts, Biology,
                 Chemistry, Physics (as
                 compared to the College
                 of Chemistry and Physics
                 at LSU), English,
                 Mathematics, Modern
                 Foreign Languages,
                 Psychology, and Social
 Southern        Sciences. There are
University       some 66 regular faculty
                 members including a
                 part-time instructor.
                 There is no department
                 of Air Science; Books
                 and Libraries; Botany,
                 Bacteriology and Plant
                 Pathology; Geography
                 and Anthropology; Geology;
                 Government; History;
                 Journalism; Philosophy;
                 Sociology;
                 Speech; and Zoology.
                 Greek, German and Slavic
                 Languages, Italian
                 and Portuguese are not
                 taught. Dean J. D.
                 Cade who holds an M.A.
                 degree is Dean of the
                 College and Director of
                 the Division of Liberal
                 Arts and Sciences. He
                 receives a salary of
                 $7200. The requirement
                 at Southern for an
                 instructorship is a Master's
                 degree.
                 In the College of Arts
                 and Sciences, the Department
                 of Books and
                 Libraries lists two instructors
                 and offers two
                 courses; The Department
                 of Botany, Bacteriology
                 and Plant
                 Pathology lists five faculty
                 members and offers
                 37 courses; The Department
                 of Ancient and
                 Modern Foreign Languages
                 lists two professors
                 in Classical Languages
                 and offers 35
                 courses; The Department
                 of English lists 32
                 teachers and offers 66
                 courses; The Department
                 of Fine Arts lists
                 12 teachers and offers 53
                 courses; The Department
                 of Ancient and
                 Modern Foreign Languages
                 lists 3 teachers
                 in German and Slavic
Louisiana State  Languages and offers 17
 University      courses and Russian languages;
                 the Department
                 of Government lists 5
                 professors and offers 32
                 courses; the Department
                 of History lists 10 teachers
                 and offers 36 courses;
                 The Department of



*254
                 Journalism lists 6 teachers
                 and offers 19 courses;
                 the Department of
                 Mathematics lists 24
                 teachers and offers 38
                 courses; The Department
                 of Philosophy lists
                 3 teachers and offers 22
                 courses; the Department
                 of Psychology lists
                 9 teachers and offers 44
                 courses; the Department
                 of Ancient and
                 Modern Foreign Languages
                 offers 2 courses
                 in Italian, 2 in Portuguese,
                 20 in Spanish and
                 2 courses in Romance
                 Philosophy, using 12
                 teachers; the Department
                 of Sociology lists
                 11 teachers and offers 55
                 courses; and the Department
                 of Zoology,
                 Physiology and Entomology
                 lists 11 teachers
                 and offers 45 courses.
                 Within the Division of
                 Liberal Arts and Sciences
                 at Southern, the
                 Department of Fine and
                 Applied Arts lists 3 faculty
                 members and offers
                 18 courses. The Department
                 of Biology lists 12
                 faculty members, with
                 one on leave, and offers
                 31 courses; the Department
                 of Chemistry lists
                 4 faculty members and
                 offers 11 courses. The
                 Department of English
                 lists 17 faculty members,
                 one of whom is designated
                 as part time, and offers
                 27 courses, including
                 6 courses in English
                 composition and journalism
                 and 11 courses in
                 speech. The Department
 Southern        of Mathematics
University       lists 7 faculty members
                 and offers 11 courses.
                 The Department of
                 Physics lists 3 faculty
                 members and offers 5
                 courses. The Department
                 of Modern Foreign
                 Languages lists 4 teachers,
                 with one on leave,
                 and offers 23 courses in
                 Spanish, German and
                 French. The Department
                 of Psychology lists
                 one teacher and offers
                 10 courses. The Department
                 of Social Sciences
                 lists 15 faculty members,
                 with one on leave, and
                 offers 96 courses in
                 Economics, Geography,
                 History, Political Science,
                 Sociology and Anthropology.
                 Louisiana State University
                 offers a combined
                 course in law and arts
                 and sciences, geology
                 and law and commerce
                 and law as indicated.
                 After completion of the
Louisiana State  Junior Division, a student
  University     must complete prescribed
                 minimum requirements
                 for arts and
                 science degree and may
                 then within certain limitations
                 complete the necessary
                 semester hours
                 for his degree by choosing
                 from a variety of
                 electives. After completion
                 of Junior Division
                 a student who at first
                 matriculated for the arts
                 and sciences and law
                 course may switch to geology
                 and law without
                 loss of time or credits.
                 There is no question but
                 that this combination
                 curriculum is a working
                 program and going concern.
                 Southern University offers
                 a combination curriculum



*255
                 in 3 fields
                 as previously indicated.
 Southern        The program is fixed as
University       set forth in the school
                 catalogue. No deviation
                 from course of study
                 there prescribed is permissible
                 under Southern's
                 program.